





Exhibit 10(n)(1)










EXECUTION COPY






















ASSET PURCHASE AGREEMENT

by and among

COVER-ALL SYSTEMS, INC.,

and

HO’IKE SERVICES, INC., dba BLUEWAVE TECHNOLOGY

Dated as of

December 30, 2011











--------------------------------------------------------------------------------







Schedules




Schedule 1.1(a) –

Assumed Contracts

Schedule 1.1(b) –

Additional Excluded Assets

Schedule 1.1(c) –

Key Employees

Schedule 1.1(d) –

Tangible Assets

Schedule 2.3(b) –

Required Assignments to Agreements

Schedule 2.5(a)(i) –

Assumed Contracts

Schedule 3.3 –

Seller’s Required Consents

Schedule 3.4(c) –

Prepaid Revenues

Schedule 3.4(d) –

Work in Process

Schedule 3.6 –

Material Customers and Material Suppliers

Schedule 3.10 –

Taxes

Schedule 3.11

–

Material Contracts

Schedule 3.13(a) –

Seller Intellectual Property

Schedule 3.13(b) –

In-License Agreements

Schedule 3.13(c) –

Out-License Agreements

Schedule 3.13(j) –

Intellectual Property Assignment Agreements

Schedule 3.13(k) –

Software

Schedule 3.14

–

Insurance

Schedule 3.16

–

Employee Benefit Plans and Benefit Arrangements

Schedule 3.20(a) –

Employees

Schedule 3.21 –

Seller’s Brokers and Finders

Schedule 4.3 –

Purchaser’s Required Consents

Schedule 6.4 –

Non-Transferred Employees




Exhibits




Exhibit A – Form of Escrow Agreement

Exhibit B – Form of Transition Services Agreement

Exhibit C – Form of Bill of Sale, Assignment and Assumption Agreement

Exhibit D – Form of Trademark Assignment

Exhibit E – Form of Fujitani Non-competition Agreement

Exhibit F – Form of Seller’s Secretary’s Certificate

Exhibit G – Form of Purchaser’s Secretary’s Certificate

Exhibit H – NBIC Agreement Excerpt – Schedule 1, Section 2.1 and Section 3.1




Exhibit I – Form of Premises License











--------------------------------------------------------------------------------










ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT dated December 30, 2011 (this “Agreement”) between
HO’IKE SERVICES, INC., DBA BLUEWAVE TECHNOLOGY, a Hawaii corporation (“Seller”),
and COVER-ALL SYSTEMS, INC., a Delaware corporation (“Purchaser”). Seller and
Purchaser are herein referred to together as the “Parties”.

Preliminary Statement:

A.

Seller is engaged in the business of developing and servicing enterprise claims
management software for use in the property and casualty insurance industry,
including for use by property and casualty insurance companies, third party
administrators, managing general agents, self-insured employers and state funds,
and providing certain services related thereto (the “Business”), which such
software Seller markets under the name “PipelineClaims”.

B.

Subject to the terms set forth herein, Purchaser desires to purchase, and Seller
desires to sell, those assets of Seller used by and related to the Business.

Agreement:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

I

Definitions.

1.1

Defined Terms. The following terms shall have the following meanings when used
in this Agreement:

“Accounts Receivable” means all accounts receivable, including trade
receivables, royalty receivables and license fee receivables, of Seller relating
to the Business as of the Closing Date.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, alone or together with other Persons, controls or is controlled by
or is under common control with such Person. “Control”, “controlled by” and
“under common control with”, as and with respect to any Person, means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person.

“Associate” means a Person who is an employee or independent consultant of the
Purchaser or any of its Affiliates.

“Assumed Contracts” means (i) the Contracts identified on Schedule 1.1(a)
hereof, (ii) any open purchase orders or statements of work as set forth on
Schedule 1.1(a) and (iii) such other Contracts related to the Business entered
into by Seller between the date hereof and prior to the Closing which Purchaser,
by written notice to Seller, chooses in Purchaser’s sole discretion to assume at
Closing.

--------------------------------------------------------------------------------




“Benefit Arrangements” means life and health insurance, hospitalization,
savings, bonus, deferred compensation, incentive compensation, holiday,
vacation, severance pay, sick pay, sick leave, disability, educational
assistance, tuition refund, service award, company car, scholarship, relocation,
fringe benefit, contracts and policies or practices of Seller providing employee
or executive compensation or benefits to its employees, whether written or
unwritten, other than Employee Benefit Plans.

“Bluetropics Business” means the business of developing, servicing, marketing,
selling and providing goods and services related to insurance software using
Gupta SQL technologies, which such software Seller markets under the name
“Bluetropics (WPC)”.

“Cap” means $400,000.

“Capacity” means as an owner, proprietor, shareholder, member, partner, officer,
director, employee, manager or consultant, as a participant in the ownership,
management, operation or control, or as a holder, directly or indirectly, of any
financial interest, including an interest as a creditor, or in any other similar
capacity.

“Cash” means all cash, certificates of deposit, money market accounts,
marketable securities and other similar securities and/or cash equivalents,
together with all right, title and interest in and to any related bank account,
security account or similar account.

“Competitive Business” means any Person (or business unit of such Person) that
sells goods or performs services that are substantially similar to any goods or
services provided by Seller or which otherwise competes with the Business;
provided, however, that the conduct by Seller of the Bluetropics Business,
substantially as it exists as of the date hereof, shall not be deemed to be a
Competitive Business.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of July 18, 2011, between Seller and Purchaser.

“Consents” means consents, authorization, approvals, actions, waivers and
similar writings.

“Contract” means any contract, mortgage, indenture, lease, sublease, note, bond,
deed of trust, license, sublicense, purchase order, sales order, statement of
work, undertaking, understanding, plan, commitment, arrangement, instrument,
commitment or other agreement, oral or written, formal or informal.

“Copyrights” mean the exclusive rights granted under 17 U.S.C. Section 106 to
the creator of an original work of authorship, to control its reproduction,
display and distribution, whether registered or unregistered.

“Cover-All Technologies” means Cover-All Technologies Inc., a Delaware
corporation and Purchaser’s parent.

“Deductible” means $25,000.

2

--------------------------------------------------------------------------------




“Domain Names” means all Internet domain name registrations and applications for
registration thereof together with all of the goodwill associated therewith.

“Earnout Year” means the five successive years following Closing; provided,
however, that the first Earnout Year shall mean the period beginning on the
Closing Date and ending on December 31, 2012 and the second through fifth
Earnout Years shall mean the fiscal years ending on December 31, 2013, 2014,
2015 and 2016, respectively.

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
calculated in accordance with GAAP.

“Employee Benefit Plans” means each employee benefit plan, including those
governed by or subject to the provisions of the Employee Retirement Security Act
of 1974, which is or was maintained or contributed to by Seller or in which
Seller participates or participated and which provides or provided benefits to
its employees, whether written or unwritten, including any employee pension or
welfare benefit plans, including retiree medical and life insurance plans.

“Encumbrance” means any mortgage, pledge, lien, charge, encumbrance, lease,
security interest, license, easement, restriction, encroachment, condition,
covenant, claim, exception, option, equity, right, other interest or other
encumbrance of any kind or nature (whether absolute, accrued, disputed,
contingent or otherwise).

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
or effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law, in each case concerning public
health and safety, worker health and safety, exposure to hazardous substances or
materials, pollution or protection of the environment and natural resources,
including all those relating to promoting safe and healthful working conditions
or to reduce occupational safety and health hazards, including such provisions
designed to provide safe and healthful working conditions or concerning public
health and safety, each as amended and as now or hereafter in effect.

“Escrow Account” means that certain escrow account to be maintained by the
Escrow Agent pursuant to the terms and conditions of the Escrow Agreement, for
purposes of (x) satisfying any adjustments or prorations in favor of Purchaser
pursuant to Section 2.2(c) and any indemnity claims made pursuant to Section 7.1
and (y) securing Seller’s obligations to remit to Purchaser the Software Escrow
Amount pursuant to Section 5.3; provided, however, that, for the avoidance of
doubt, Purchaser (or the Purchaser Indemnified Parties) shall be entitled to
access all funds held in the Escrow Account, including the Software Escrow
Amount, for purposes of satisfying any amounts owed pursuant to Section 2.2(c)
and any indemnity claims made pursuant to Section 7.1.

“Escrow Agent” means Title Guaranty Escrow Services, Inc.

“Escrow Agreement” means an agreement, substantially in the form attached hereto
as Exhibit A, dated as of the date hereof, by and among the Parties and the
Escrow Agent.

3

--------------------------------------------------------------------------------




 “Excluded Assets” means: (a) Seller’s Cash; (b) Seller’s Accounts Receivable;
(c) any and all forms of receivables from, or investment in, any and all
Affiliates of Seller; (d) any and all federal and state income, sales, use,
employment and other taxes receivables; (e) any and all federal and state
research and development tax credits; (f) the Purchase Price and other rights of
Seller under this Agreement; (g) Seller’s corporate minute books and records;
(h) all tangible and intangible assets related to, and reasonably necessary to
continue, the Bluetropics Business, and (i) the items and Contracts specifically
listed on Schedule 1.1(b).

“Excluded Representations” means the representations and warranties set forth in
Sections 3.1 (Organization, Standing and Authority), 3.2 (Authorization of
Agreement), 3.10 (Taxes), 3.12 (Marketable Title; Sufficiency), 3.13
(Intellectual Property), 4.1 (Organization) and 4.2 (Authorization of Agreement)
of the Agreement.

“Facilities” means Seller’s current leased facilities located at 900 Fort Street
Mall, Suite 600, Honolulu, HI 96813.

“Financial Statements” means each of the Balance Sheets and the annual and
interim statements of income and changes in cash flow referred to in Section
3.4(a).

“Former Associate” means, at any time, any Person that was an Associate within
twelve (12) months period prior to such time.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“General Escrow Amount” means One Hundred Fifty Thousand US Dollars ($150,000).

“governmental authority” means any United States and/or foreign, federal, state,
local or other governmental authority (or quasi-governmental authority) of any
kind or nature, including any department, subdivision, commission, board,
bureau, agency or instrumentality thereof, any court and any administrative
agency, and any comparable body performing any governmental functions.

“Indebtedness” means (a) all indebtedness for borrowed money or for the deferred
purchase price of property or services (including reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all guarantees of
any of the items set forth in clauses (a) - (c) above.

“Indemnitee” means the Party or other Person seeking indemnification pursuant to
this Agreement.

“Indemnitor” means the Party which is required or requested to provide
indemnification pursuant to this Agreement.

 “Intellectual Property” means any and all intellectual and industrial
proprietary

4

--------------------------------------------------------------------------------




rights and rights in confidential information of every kind and description
anywhere in the world, including the following, whether registered or
unregistered, pending or granted: (i) Patents; (ii) Domain Names; (iii) Marks;
(iv) Copyrights and copyrightable works, and registrations and applications for
registration thereof; (v) mask works and registrations and applications for
registration thereof; (vi) Trade Secrets; (vii) Software; (viii) any similar,
corresponding or equivalent rights to any of the foregoing; and (ix) all
documentation related to any of the foregoing.

“Key Employees” means those individuals whose names are set forth on
Schedule 1.1(c) hereto.

“Landlord” means Pioneer Plaza LLC, a Delaware limited liability company.

“law” means, as to any Person, any statute, rule, regulation, ordinance, code,
guideline, law, judicial decision, determination, order (including any
injunction, judgment, writ, award or decree) or Consent of a court, other
governmental authority or arbitrator, in each case applicable to or binding upon
such Person, including the conduct of its business, or any of its assets or
revenues or to which such Person or any of its assets or revenues are subject.

“Lease” means the current lease for the Facilities by and between Seller and
Landlord, including any amendments thereto or extensions thereof.

“Liabilities” means any liabilities, commitments or other obligations of any
kind or nature whatsoever, known or unknown, accrued, fixed, contingent or
otherwise, liquidated or unliquidated, direct or indirect, choate or inchoate,
determined, determinable or non-determinable, due or to become due.

“Losses” means any and all liabilities, losses, claims, demands, damages,
deficiencies, assessments, judgments, fines, penalties, costs, expenses
(including reasonable legal fees and expenses incurred in the defense of such
claims or demands); provided, however, that “Losses” shall not include punitive
damages, except (x) in the case of fraud or (y) to the extent such damages are
actually awarded to a governmental authority or other third party (provided,
that, for the avoidance of doubt, the foregoing clause (y) shall not prevent an
Indemnitee from seeking indemnification for such fees, costs and expenses
incurred in defending a claim for punitive damages).

“Marks” means all domestic and foreign trademarks, trade dress, service marks,
trade names, business names, icons, logos, slogans and any other indicia of
source or sponsorship of goods and services, designs and logotypes related to
the above, in any and all forms, all trademark registrations and applications
for registration related to such trademarks (including intent to use
applications), as well as common law or otherwise unregistered marks, and all
goodwill related to the foregoing.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change to, or effect on, the Business, Purchased Assets, or operations or
financial condition of the Business, or a material adverse change to, or effect
on, the ability of Seller to perform its obligations under this Agreement or any
of the Related Documents, as applicable; provided, however, that “Material
Adverse Effect” shall not include any event, occurrence,

5

--------------------------------------------------------------------------------




condition or change arising out of or attributable to: (i) any changes in the
United States economy in general; or (ii) changes, conditions or effects that
generally affect the industry in which the Business operates.

“Material Consents” means all Consents listed as required in Schedule 3.3.

“Material Customer” means, as it relates to the Business, (i) each of the 10
largest customers of Seller based on aggregate revenues during the two-year
period ended December 31, 2010 and (ii) each of the 5 largest customers of
Seller based on revenues during the period beginning January 1, 2011 and ending
on the last day of the most recently completed month prior to Closing.

“Material Supplier” means, as it relates to the Business, (i) each of the 10
largest vendors or other suppliers of Seller based on aggregate purchases of
goods or services during the two-year period ended December 31, 2010 and (ii)
each of the 5 largest vendors or other suppliers of Seller based on aggregate
purchases of goods or services during the period beginning January 1, 2011 and
ending on the last day of the most recently completed month prior to Closing.

“Ordinary Course” or “Ordinary Course of Business” means, as it relates to the
Business, the ordinary course of business consistent with the past practice and
custom of Seller.

“Patents” means any United States, foreign and international patents and patent
applications, and continuations, reissues, divisions, continuations-in-part or
disclosures relating thereto, industrial design registrations, inventions,
discoveries, certificates of invention and utility models.

“Permits” means all authorizations, licenses, registrations, franchises,
variances, consents, clearances, waivers, certificates, other approvals and
similar writings granted or issued by any governmental authority.

“Person” means any individual, corporation, partnership, limited liability
company, trust, association, governmental authority or any other entity.

“PipelineClaims Free Cash Flow” means EBITDA less capital expenditures, in each
case as related to PipelineClaims following Closing, calculated in accordance
with GAAP.

“Premises License” means the License Agreement pursuant to which Purchaser shall
be entitled to use the Seller’s premises for a limited period of time following
Closing, substantially in the form of Exhibit I hereto.

“Prepaid Revenue Amount” means, as it relates to the Business, the aggregate
amount set forth in Schedule 3.4(c), in dollars, paid to Seller or otherwise
recognized by Seller as revenue on or prior to the Closing Date by any of
Seller’s customers (whether for license, professional services, maintenance
services or otherwise) for which the service or product (x) has not been
performed or delivered, as applicable, by Seller in full or (y) has not been
accepted by such customer.

6

--------------------------------------------------------------------------------




“Proceedings” means any claims, controversies, demands, actions, lawsuits,
investigations, audits, proceedings or other disputes, formal or informal, at
law or in equity, including any by, involving or before any arbitrator, mediator
or any governmental authority.

“Purchased Assets” means all assets used or held for use by Seller in connection
with the Business, including the following:

(a)

the Tangible Assets;

(b)

all Software comprising or relating to the PipelineClaims program and all other
Seller Intellectual Property, including the items listed on Schedule 3.13(b),
all documentation and media constituting, describing or relating to such Seller
Intellectual Property, including memoranda, manuals, technical specifications
and other records wherever or whenever created or wherever located and the right
to sue for past, present or future infringement and to collect and retain all
damages and profits related to the foregoing;

(c)

all of Seller’s rights, title and interests under the Assumed Contracts;

(d)

all Permits held by Seller relating to the Purchased Assets or the Business, to
the extent they are assignable or transferable to Purchaser under applicable
law;

(e)

all customer or prospective customer lists, customer account records and any
other books and records relating to customer or prospective customer matters;

(f)

copies of all of Seller’s financial records related to the Business existing on
the Closing Date;

(g)

copies of Seller’s books and records related to the Business existing on the
Closing Date;

(h)

all prepaid expenses of the Business, including prepaid rent, as of the Closing
Date;

(i)

all stationery, advertising material, product descriptions, catalogues, price
lists, correspondence, mailing lists, purchase orders, credit, collection and
sales records, sales and promotional materials and records, purchasing materials
and records, personnel records, market surveys, business procedures, accounting
records, litigation files, correspondence files, the personnel records of
retained employees and materials maintained for the Business, service and
warranty records; creative materials, art work, photographs, public relations,
studies, reports correspondence and other similar documents and records used in
the Business;

(j)

all Domain Names, e-mail addresses, telephone numbers and fax numbers used in
the Business;

(k)

all claims, causes of action and choses in action;

(l)

all rights under licenses, purchase orders, sales orders, statements of work and
other similar Documents; and

7

--------------------------------------------------------------------------------




(m)

all goodwill and general intangibles associated with the name, assets,
properties and rights of Seller related to the Business and the Purchased Assets
and all of Seller’s rights (both legal and equitable) to protect its rights and
interests with respect to customers and other Persons.

Notwithstanding the above, in no event shall the Purchased Assets include any
Excluded Assets.

“Purchaser Indemnified Party” means Purchaser and any shareholder, officer,
director, employee, agent, Affiliate and permitted assignee of Purchaser.

“Related Document” means any Schedule, any Exhibit and any other document or
agreement (including all documents and agreements delivered on the Closing Date)
arising out of the execution, delivery or performance of this Agreement (whether
executed prior to, at or subsequent to the Closing Date).

“Representation Termination Date” means the date that is the three (3) year
anniversary of the Closing Date.

“Restrictive Period” means the period commencing on the Closing Date and ending
on the four (4) year anniversary of the Closing Date.

“SEC” means the United States Securities and Exchange Commission.

“Seller Indemnified Party” means each of Seller and any officer, director,
employee, agent, Affiliate and assignee of any such Party.

“Seller Intellectual Property” means, as related to the Business or the
Purchased Assets, any and all intellectual and industrial proprietary rights and
rights in confidential information of every kind and description anywhere in the
world that are owned by Seller or which Seller has the right to use, including
the following, whether registered or unregistered, pending or granted: (i)
Patents; (ii) Domain Names; (iii) Marks; (iv) Copyrights and copyrightable
works, and registrations and applications for registration thereof; (v) mask
works and registrations and applications for registration thereof; (vi) Trade
Secrets; (vii) Software; (viii) any similar, corresponding or equivalent rights
to any of the foregoing; and (ix) all documentation related to any of the
foregoing.

“Software” means, as related to the Business or the Purchased Assets, any and
all (i) computer programs, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code
form, including all prior, intermediate and partial versions thereof and all
designs, plans, specifications and other documentation related to any future
versions thereof, (ii) databases, compilations and any other electronic data
files, including any and all collections of data, whether machine readable or
otherwise, (iii) descriptions, flow-charts, technical and functional
specifications, and other work product used to design, plan, organize, develop,
test, troubleshoot and maintain any of the foregoing, (iv) without limitation to
the foregoing, the software technology supporting any functionality contained on
the Internet site(s), of Seller, (v) all computer-aided design software,
including the underlying data and (vi) all documentation, including technical,
end-user, training and troubleshooting manuals and materials, relating to any of
the foregoing, but not including mass market software

8

--------------------------------------------------------------------------------




licensed to Seller that is available in consumer retail stores or otherwise
commercially available to the general public and subject to “shrink-wrap” or
“click-through” license agreements.

“Software Escrow Amount” means Two Hundred Fifty Thousand US Dollars ($250,000).

“Sublease Consent” means the written consent of Landlord for the license by
Seller to Purchaser to use of a portion of the Facilities, in such form and upon
terms and conditions satisfactory to Purchaser in its sole discretion.

“Tangible Assets” means all equipment, vehicles, computers, furniture, supplies,
fixtures and other tangible personal property used in the Business, which items
are identified on Schedule 1.1(d).

“Tax” or “Taxes” means any and all federal, state, local or foreign taxes or
assessments of any kind or nature whatsoever, including any and all income,
franchise, gross receipts, sales, alternative, add-on, minimum, employment, real
property, personal property, business, capital stock, use and occupancy, ad
valorem, transfer, license, excise, stamp, other transfer, estimated,
withholding, service, payroll and recording taxes and any related penalties,
charges, interest and other additions thereto.

“to the Seller’s Knowledge” and “to the Knowledge of the Seller” (or words to
similar effect), when used in Article III, means the actual knowledge of Riki
Fujitani, Keith Inouye, Debbie Yang and/or Alyssa Hostelley, after reasonable
inquiry to such current employee(s) or independent contractor(s) of Seller who
is or are responsible for, or whose duties relate to, the subject matter of the
corresponding representation or warranty.

“Trade Secrets” means software, confidential information, including ideas,
formulas, recipes, compositions, inventions (whether patentable or unpatentable
and whether or not reduced to practice), know how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, non public data and databases,
financial and marketing plans and customer and supplier lists and information,
in each case other than those exclusively related to the Bluetropics Business.

“Transition Services Agreement” means the Transition Services Agreement
substantially in the form of Exhibit B.

1.2

Other defined terms. The following terms, when used in this Agreement, shall
have the meanings defined for such terms in the paragraph or section set forth
adjacent to such term:

DEFINED TERM

CROSS REFERENCE





Agreement

First Paragraph

Assumed Liabilities

Section 2.5(a)

Bill of Sale

Section 2.3(b)

Business

Preliminary Statement

Closing

Section 2.3(a)



9

--------------------------------------------------------------------------------




Closing Date

Section 2.3(a)

Earnout Payment

Section 2.6(a)

Excluded Liabilities

Section 2.5(b)

Fujitani Non-competition Agreement

Section 2.3(b)

In-License Agreements

Section 3.13(b)

Island Insurance

Section 5.1

Island License

Section 5.1

Licensor

Section 5.1

Material Contract

Section 3.11

NBIC Agreement

Section 5.2

Non-Assigned Contract

Section 6.2

Out-License Agreements

Section 3.13(c)

Parties

First Paragraph

Production

Section 5.1

Purchase Price

Section 2.2(a)

Purchaser

First Paragraph

Restrictive Covenants

Section 2.2(a)

Seller

First Paragraph

Seller Intellectual Property

Section 3.13(a)

Settlement

Section 7.5(a)




1.3

Certain Interpretative Matters. The definitions in ‎Article I will apply equally
to both the singular and plural forms of the terms defined. Unless the context
requires otherwise, (a) all references herein to Sections, Articles, Exhibits or
Schedules are to the Sections, Articles, Exhibits or Schedules of or to this
Agreement, (b) each of the Schedules applies only to the corresponding
identified Section or subsection of this Agreement, unless and to the extent
that the applicability of a disclosure on a Schedule to one or more other
Schedules is reasonably apparent from the text of such disclosure, (c) each term
defined in this Agreement has the meaning expressly assigned to it herein, (d)
words in the singular include the plural and vice versa, and the masculine,
feminine or neuter gender shall be deemed to include each of the other genders,
in each case, as required by the context, and (e) the terms “including,”
“includes” and “include” shall be deemed to be followed by the phrase “without
limitation.” All references herein to “$” or dollar amounts will be to lawful
currency of the United States. No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such Party or such Party’s counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft of this Agreement.

II

Purchase and Sale of the Purchased Assets; Purchase Price; Closing; Liabilities.

2.1

Purchase and Sale of the Purchased Assets. Subject to the terms and conditions
of this Agreement, at the Closing, Seller shall sell, transfer, convey, assign,
set over and deliver to Purchaser, and Purchaser shall purchase, acquire and
accept from Seller, all of Seller’s right, title and interest in and to the
Purchased Assets, free and clear of all Encumbrances.

10

--------------------------------------------------------------------------------




2.2

Purchase Price.

(a)

Purchase Price. The purchase price (the “Purchase Price”) for the Purchased
Assets and the covenants of the Seller contained in Section 6.9 herein and in
the Fujitani Non-competition Agreement (collectively, the “Restrictive
Covenants”), in addition to the assumption by Purchaser of the Assumed
Liabilities pursuant to Section 2.5, shall be (x) One Million One Hundred
Thousand US Dollars ($1,100,000), subject to any adjustments pursuant to Section
2.2(c), plus (y) the Earnout Payments, if any, pursuant to Section 2.6.

(b)

Payment of Purchase Price. The Purchase Price shall be payable at Closing by
wire transfer of immediately available funds as follows:

(i)

a cash payment in the amount of One Million One Hundred Thousand US Dollars
($1,100,000) less (x) the Prepaid Revenue Amount less (y) the General Escrow
Amount less (z) the Software Escrow Amount, to the account or accounts
designated in writing by Seller; and

(ii)

a cash payment in an amount equal to the General Escrow Amount plus the Software
Escrow Amount to the Escrow Agent for deposit in the Escrow Account.

(c)

Closing Adjustments and Prorations. All utility charges and other service
contracts assumed by Purchaser hereunder and such other items and costs as
agreed between the Parties shall be prorated (at Closing or as soon thereafter
as is practicable) between Seller and Purchaser in the manner indicated below.
For purposes of calculating prorations, Purchaser shall be deemed to be in title
to the Purchased Assets for the entire day upon which the Closing occurs. All
such prorations shall be made on the basis of the actual number of days of the
year and month which shall have elapsed as of the Closing Date. To the extent
not ascertainable at the Closing Date, the amount of such prorations shall be
adjusted in cash after Closing as and when complete and accurate information
becomes available. Seller and Purchaser agree to cooperate and use their
diligent and good faith efforts to make such adjustments no later than sixty
(60) days after the Closing. Items of income and expense for the period prior to
the Closing Date will be for the account of Seller and items of income and
expense for the period on and after the Closing Date will be for the account of
Purchaser, all as determined by the accrual method of accounting. To the extent
that Purchaser makes any payments of expenses on behalf of Seller which accrued
prior to the Closing Date and are required to be paid by Seller (other than
reimbursement of fees and costs related to the audit as provided in Section
6.13), the Purchase Price shall be reduced dollar for dollar.

(d)

Certain Excise Taxes. All sales, excise, use, transfer and other similar taxes
arising out of or in connection with the purchase and sale of the Purchased
Assets contemplated by this Agreement shall be borne by Seller.

2.3

Closing.

(a)

The closing of the purchase and sale of the Purchased Assets (the “Closing”)
shall take place at the offices of Sills Cummis & Gross P.C., Thirty Rockefeller
Plaza, New York, New York 10112, effective 12:01 A.M. (New York City time) on
the date hereof, unless another time, date or place is agreed to in writing by
the Parties hereto. The date

11

--------------------------------------------------------------------------------




on which the Closing is held is referred to as the “Closing Date.”

(b)

At the Closing, subject to the terms and conditions of this Agreement, the
Seller or an appropriate Affiliate, as applicable, shall execute and/or deliver
to Purchaser:

(i)

the Escrow Agreement;

(ii)

a Bill of Sale, Assignment and Assumption Agreement substantially in the form of
Exhibit C (the “Bill of Sale”);

(iii)

a trademark assignment substantially in the form of Exhibit D and any additional
Documents as reasonably requested by Purchaser to secure to Purchaser all of the
rights, title and interest to the trademarks to be transferred at Closing;

(iv)

all Documents required to transfer to Purchaser (or its nominee) all Domain
Names registered to Seller and that constitute Purchased Assets;

(v)

the Sublease Consent;

(vi)

a non-competition agreement with Mr. Riki Fujitani substantially in the form of
Exhibit E (the “Fujitani Non-competition Agreement”);

(vii)

the Transition Services Agreement;

(viii)

the Premises License;

(ix)

an affidavit of non-foreign status of Seller that complies with Section 1445 of
the United States Internal Revenue Code;

(x)

an executed Form T-4 Assignment of Tradename, providing for the assignment of
the “BlueWave Technology” tradename, Certificate No. 4061173, to Purchaser;

(xi)

a tax clearance certificate and a bulk sales certificate issued by the relevant
governmental authority in the State of Hawaii under any applicable state Tax
bulk sales notification statutes in connection with the transactions
contemplated hereby;

(xii)

a certificate of the Secretary of Seller in the form set forth in Exhibit F,
together with all of the attachments referred to therein;

(xiii)

a certificate of good standing (or similar certificate), dated a date not more
than 15 days prior to the Closing Date, from the Secretary of State (or similar
governmental authority) of the State of Hawaii;

(xiv)

all Material Consents;

(xv)

except for any Encumbrance of a third-party lessor on a Purchased Asset that is
the subject of a capital lease that constitutes an Assumed Liability, evidence
of the release of any and all Encumbrances on the Purchased Assets and payment
or

12

--------------------------------------------------------------------------------




satisfaction of the underlying obligations, in each case in form and substance
reasonably satisfactory to Purchaser (including the execution and delivery of
UCC-3 financing statement or similar documents);

(xvi)

executed agreements evidencing the assignment to Purchaser of the agreements set
forth on Schedule 2.3(b);

(xvii)

all other documents that are expressly required pursuant to this Agreement to be
delivered by Seller to Purchaser on the Closing Date; and

(xviii)

such other documents as shall be reasonably required by Purchaser.

(c)

At the Closing, subject to the terms and conditions of this Agreement, as
applicable, Purchaser shall execute and/or deliver to Seller:

(i)

the Purchase Price, in accordance with Section 2.2(b);

(ii)

the Escrow Agreement;

(iii)

the Bill of Sale;

(iv)

the Fujitani Non-competition Agreement;

(v)

the Transition Services Agreement;

(vi)

the Premises License;

(vii)

a certificate of the Secretary of Purchaser substantially in the form of Exhibit
G, together with all attachments referred to therein;

(viii)

all other documents that are expressly required pursuant to this Agreement to be
delivered by Purchaser to Seller on the Closing Date; and

(ix)

such other documents as shall be reasonably required by Seller.

(d)

Upon delivery of the documents of transfer, title to the Purchased Assets shall
pass to Purchaser, and Seller will put Purchaser in full, complete and quiet
possession and enjoyment of all of the Purchased Assets, to the extent and
subject to the conditions and limitations set forth in this Agreement.

2.4

Allocation of the Purchase Price. The Purchase Price plus the Assumed
Liabilities shall be allocated to individual items, classes and categories of
Purchased Assets and the Restrictive Covenants in accordance with a schedule to
be provided by Purchaser to Seller within 90 days of the Closing Date, for
Seller’s review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed. The Parties agree that such allocation is and shall be
binding on each of Seller and Purchaser (and their respective Affiliates) for
all purposes and shall be consistently reflected by each Party (and their
respective Affiliates) on its United States and state income tax returns and,
unless otherwise required by Law, neither of Seller or

13

--------------------------------------------------------------------------------




Purchaser (or their respective Affiliates) shall take any position in any forum
that is inconsistent with such allocation, including taking an inconsistent
position on any Tax return before any governmental authority charge with the
collection of any Tax, or in any legal Proceeding relating to any Tax.

2.5

Assumption of Liabilities.

(a)

Assumed Liabilities. Purchaser shall not assume any Liabilities of Seller
pursuant to or as a consequence of this Agreement, any Related Document or the
transactions contemplated hereunder or thereby except, that as further
consideration for the Purchased Assets, at the Closing the Purchaser shall
assume only the following Liabilities of Seller (collectively, the “Assumed
Liabilities”):

(i) trade accounts payable and accrued expenses of the Business that are
specifically set forth on Schedule 2.5(a)(i); and

(ii) all obligations of Seller under the Assumed Contracts arising on or after
the Closing Date.

(b)

Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, except for the Assumed Liabilities in Section 2.5(a), Seller shall
retain and remain exclusively liable for any Liabilities of Seller, whether or
not disclosed to Purchaser on any Schedule hereto, and Purchaser shall not
assume or in any way be liable therefor. Without limiting the generality of the
foregoing, except as expressly provided in Section 2.5(a), Purchaser shall not
assume, and Seller shall retain and remain exclusively liable for, any of
Seller’s Liabilities arising out of or constituting any and all: (i)
Indebtedness; (ii) accrued interest related to Indebtedness; (iii) forms of
payables or other Liabilities to Seller or any Affiliates thereof; (iv) capital
leases on any equipment that is not a Purchased Asset; (v) obligations as
guarantor of another’s debts or obligations; (vi) Liabilities of Seller (or any
of its Affiliates) for any Taxes, whether historical, current or deferred Taxes,
and any related Tax matters; (vii) environmental or litigation matters; (viii)
Liabilities arising out of employee or benefit matters, including my Employee
Benefit Plans or Benefit Arrangements; (ix) outstanding obligations relating to
agreements with former employees of Seller or any Affiliate thereof; (x)
contingent Liabilities; (xi) Contracts that are not Assumed Contracts; (xii)
Liabilities under any Assumed Contracts which arise after the Closing but which
arise out of or relate to a breach of such Contract by Seller occurring prior to
the Closing; (xiii) Liabilities to be borne by Seller hereunder (including any
legal or other fees or expenses arising out of this Agreement or the
transactions contemplated hereby); (xiv) Proceedings, whether or not related to
the Business, existing on the Closing Date, including those listed in the
Schedules hereto; (xv) actions or omissions of Seller, any predecessor of Seller
or any former or current employees of Seller or any Affiliate thereof;
(xvi) Liabilities that were incurred or are related to any business of Seller
other than the Business; or (xvii) Liabilities that were not incurred directly
in connection with the operations of the Business. All Liabilities that are not
to be assumed by Purchaser pursuant to this Section 2.5(b) are collectively
referred to as the “Excluded Liabilities”.

14

--------------------------------------------------------------------------------




2.6

Earnout.

(a)

For each Earnout Year, Seller shall be entitled to receive from Purchaser an
amount equal to ten percent (10%) of the PipelineClaims Free Cash Flow (the
“Earnout Payment”); provided, however, that in no event shall the aggregate
amount earned by Seller hereunder, calculated as the sum of PipelineClaims Free
Cash Flow in Earnout Years where PipelineClaims Free Cash Flow is greater than
zero, exceed $750,000.

(b)

For each Earnout Year, the calculation of PipelineClaims Free Cash Flow shall be
determined in accordance with GAAP, utilizing cost allocation and software
capitalization methodologies consistent with those used in Cover-All
Technologies, Inc.'s audited financial statements from fiscal year 2010.

(c)

The Earnout Payment for each Earnout Year shall be paid by Purchaser to Seller
within thirty (30) calendar days following the completion of Cover-All
Technologies Inc.’s audited financial statements for the corresponding fiscal
year.

III

Representations and Warranties of Seller. Seller represents and warrants to
Purchaser as follows:

3.1

Organization, Standing and Authority. Seller is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Hawaii.
Seller has the full right, corporate power and authority to execute, deliver and
perform this Agreement and each Related Document. Seller is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the properties owned or leased by it requires qualification, except
where the failure to be so qualified or in good standing has not had and would
not reasonably be expected to have a Material Adverse Effect. Seller has no, and
has never had any, subsidiaries.

3.2

Authorization of Agreement. The execution, delivery and performance of this
Agreement and all Related Documents by Seller have been duly authorized by all
necessary corporate action of Seller. This Agreement constitutes, and each
Related Document when executed by Seller will constitute, the valid and binding
obligations of each of Seller enforceable against it in accordance with its
terms, except to the extent enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.3

No Conflicts. Subject to or except for the receipt of the Consents listed on
Schedule 3.3, the execution, delivery and performance of this Agreement and each
Related Document and the consummation of the transactions contemplated hereby
and thereby by Seller will not (i) violate or conflict with the certificate of
incorporation or by-laws or other constituent documents of Seller, (ii) conflict
with, or result in the breach of, or termination of, or constitute a default
under (whether with notice or lapse of time or both), or accelerate or permit
the acceleration of the performance required by any Contract (including any
Assumed Contract), Permit, order, judgment or decree to which Seller is a party
or by which any of the Purchased Assets are bound or subject, (iii) constitute a
violation of any law applicable to Seller or (iv) result in the creation of any
Encumbrance upon the capital stock, properties or other assets of Seller. Except
as set forth in Schedule 3.3, no Consent from any third party, including any

15

--------------------------------------------------------------------------------




governmental authority, is required on the part of Seller in connection with the
execution, delivery and performance of this Agreement, including the assignment
of any and all Assumed Contracts.

3.4

Financial Statements.

(a)

Seller has provided to Purchaser true, complete and correct copies of the
statements of income for the Business for (a) the fiscal years ended December
31, 2009 and December 31, 2010 and (b) the six months ended June 30, 2011.
Except as set forth in Schedule 3.4(a), the Financial Statements (a) have been
prepared in accordance with the books of account and records of Seller, (b) as
it relates to the Business, fairly present in all material respects the
financial condition and the results of its operations and cash flows at the
dates and for the periods specified in such statements, and (c) were prepared in
accordance with GAAP. The Liabilities of Seller reflected on the Financial
Statements were incurred only in the Ordinary Course of Business.

(b)

Seller has in place systems and processes designed to provide reasonable
assurances regarding the reliability of the Financial Statements. To Seller’s
Knowledge, there have been no instances of fraud, whether or not material, that
occurred during any period covered by the Financial Statements. With respect to
all fiscal years of Seller after 2007, Seller’s independent auditors have not
delivered to Seller, its Board of Directors (or a committee thereof) or any
executive officer of Seller a management letter or other similar writing that
identifies deficiencies in the financial systems or controls of Seller.

(c)

Schedule 3.4(c) sets forth Seller’s Prepaid Revenue Amount and lists, by
customer and by outstanding service or deliverable, each component thereof, in
each case as of the Closing Date.

(d)

Schedule 3.4(d) sets forth a detailed summary of Seller’s work in process, by
customer and by services or deliverable, as of the Closing Date.

3.5

Absence of Material Adverse Change. Since December 31, 2010, except as set forth
in Schedule 3.5, Seller has operated the Business in the Ordinary Course. Except
as set forth in Schedule 3.5, there has not been as to the Business, since
December 31, 2010, any change in the business, operations, results of
operations, assets or condition (financial or otherwise) of Seller that has had
or would reasonably be expected to have a Material Adverse Effect.

3.6

Customers and Suppliers. Schedule 3.6 lists each Material Customer and Material
Supplier. Since December 31, 2010, Seller has not received any notice, or has no
Knowledge, that (x) any Material Customer has ceased, or will cease, to use the
services or, as applicable, the products of the Business, or has substantially
reduced, or will substantially reduce, the use of such services or products at
any time, including as a result of the transactions contemplated by this
Agreement, or (y) any Material Supplier has ceased, or will cease, its
relationship with Seller, or has substantially reduced, or will substantially
reduce, its relationship with Seller at any time, including as a result of the
transactions contemplated by this Agreement.

16

--------------------------------------------------------------------------------




3.7

Properties.

(a)

Seller does not own and has never owned any real property. The Facilities are
the only real property currently leased by Seller. Seller enjoys peaceful and
undisturbed possession of the Facilities, subject to the Lease. To the Seller’s
Knowledge, the Facilities have no structural defects which would reasonably be
expected to materially impair the day to day use thereof for the conduct of the
Business as currently conducted by Seller. The Lease is a valid and binding
obligation of Seller (and, to Seller’s Knowledge, the Landlord) and is in full
force and effect in accordance with its terms. Neither Seller nor, to the
Seller’s Knowledge, the Landlord is in material default under the Lease, and, to
the Seller’s Knowledge, no facts or circumstances exist which constitute a
default thereunder with the giving of any applicable notice and expiration of
any applicable cure period. Seller has performed in all material respects all
obligations required to be performed by Seller to date under the Lease. Seller
has not received from Landlord any written notice of termination or non-renewal
(or intent to terminate or not renew) with respect to the Lease.

(b)

To Seller’s Knowledge, there exists no agreement governing Seller’s occupancy of
the Facilities other than the Lease. Seller has delivered to Purchaser a true,
complete and correct copy of the Lease.

3.8

No Litigation; Compliance with Laws; Permits. Except for the Proceedings related
to Taxes set forth in Schedule 3.10, there is no outstanding Proceeding pending
by or against, or to the Knowledge of Seller, threatened by or against Seller or
to which the Purchased Assets are or would reasonably be expected to be subject.
To the Knowledge of Seller, there is no reasonable basis for any Proceeding that
would reasonably be expected to have a Material Adverse Effect. Seller has no
Permits that are material for Seller to own the Purchased Assets or conduct the
Business as presently conducted.   Seller is and since December 31, 2010 has
been in compliance in all material respects with all applicable laws To Seller’s
Knowledge, no written notice has been received by Seller since December 31, 2010
alleging any violation of law or Permit by Seller relating to the Business or
the Purchased Assets, except as disclosed on Schedule 3.10.

3.9

No Undisclosed Liabilities. There are no Liabilities of Seller that would be
required to be reflected on a balance sheet prepared in accordance with GAAP,
other than (in each instance) Liabilities reflected or reserved against in the
Financial Statements and Liabilities pursuant to any Contract entered into in
the Ordinary Course of Business and Liabilities incurred since December 31, 2010
in the Ordinary Course of Business.

3.10

Taxes. Seller has filed or will file on a timely basis all Tax returns, reports
and declarations in connection with any foreign, federal, state or local Taxes
required to be filed, and Seller has paid or will pay all Taxes due and payable
in accordance with such tax returns, reports and declarations (whether or not
shown on such Tax returns) or otherwise required to be paid related to the
Business or the Purchased Assets. All such returns, reports and declarations
were, and all such returns, reports and declarations to be filed through the
Closing Date will be, true, correct and complete. There are no Encumbrances on
any of the Purchased Assets that arose in connection with any failure (or
alleged failure) to pay any Tax. Seller has withheld and paid or collected and
remitted all Taxes required to have been withheld and paid in connection with

17

--------------------------------------------------------------------------------




amounts paid or owing to any third party, including any employee, independent,
supplier, vendor, creditor or shareholder or governmental taxing authority
(including sales and use taxes in all applicable jurisdictions) related to the
Business or the Purchased Assets. Seller has furnished to Purchaser true,
complete and correct copies of all of Seller’s Tax returns, including federal
and state Tax returns, filed by Seller since December 31, 2008. To Seller’s
Knowledge, no claim has ever been made by a Tax authority in a jurisdiction
where Seller does not file Tax returns that Seller is or may be subject to Tax
in that jurisdiction. Except as provided otherwise in Schedule 3.10, no waiver
or extension of a statute of limitations relating to Taxes or the filing of any
Tax returns is currently in effect with respect to Seller. Except as provided
otherwise in Schedule 3.10, there are no pending or, to Seller’s Knowledge,
threatened Proceedings for or relating to any Taxes of Seller.

3.11

Material Contracts. Schedule 3.11 contains a true, complete and correct list of
each Contract to which Seller is a party or any of the Purchased Assets is bound
or subject. and that: (a) is a facilities lease in connection with where any of
the Business is conducted, (b) is a Contract with any Material Customer or
Material Supplier; (c) relates to the employment of any employee of Seller that
performs material services in furtherance of the Business; or (d) is otherwise
material to the Business or the Purchased Assets (each such Contract so required
to be disclosed being referred to herein as a “Material Contract”). There is no
Contract to which Seller is a party or any of the Purchased Assets is bound or
subject that: (a) materially restricts Seller from engaging in the Business or
in using any of the Purchased Assets; (b) is a material loan or credit
agreement, capital lease or other Contract for borrowed money related to the
Business; (c) is a guaranty, letter of credit or other surety arrangement
related to the Business; (d) creates an Encumbrance on any of the Purchased
Assets; or (e) is a Contract relating to the acquisition of assets or capital
stock of any business enterprise, or any joint venture or partnership, related
to the Business. To the Knowledge of Seller, each of the Material Contracts is
valid and in full force and effect. Except as disclosed in Schedule 3.11, (i)
neither Seller nor, to Seller’s Knowledge, any other party to any Material
Contract is in default under the terms of any such Material Contract and (ii)
Seller has not received any written claims of any default with respect to any
Material Contract. No third party to any Material Contract has notified Seller
of its intention to cease to perform any material obligations required to be
performed by it thereunder or withhold any material payment required to be made
by it thereunder. Seller has provided Purchaser with true, correct and complete
copies of all Material Contracts and any and all written amendments,
modifications or waivers with respect thereto.

3.12

Marketable Title; Sufficiency. Seller has good, marketable and freely
transferable (subject to, with respect to contracts and leased property, any
consent requirement set forth in the applicable contract or lease) title to (or
to the extent applicable, holds by a valid and existing lease or license to) all
of the Purchased Assets, and at Closing will deliver the Purchased Assets free
and clear of all Encumbrances. The Purchased Assets constitute all the
properties and assets (tangible and intangible) necessary to conduct the
Business as it is currently being conducted. None of the Purchased Assets are
used by Seller in the conduct of the Bluetropics Business and none of the assets
owed or used by Seller in the conduct of the Bluetropics Business are used by
Seller in the conduct of the Business. Seller engages in the Business, the
Bluetropics Business and no other business. All Tangible Assets acquired by
Purchaser hereunder shall be conveyed in “as is” and “where is” condition, and
without any representations or warranties whatsoever with respect to such
Tangible Assets, express or implied, with respect to merchantability, fitness

18

--------------------------------------------------------------------------------




for a specific purpose, environmental condition, condition of property or any
other matter, and Purchaser shall not be entitled to rely on any representation
or warranty whatsoever, except as expressly set forth in this Article III of
this Agreement.

3.13

Intellectual Property.

(a)

Schedule 3.13(a) sets forth a complete and accurate list of all Seller
Intellectual Property owned by Seller (showing, where applicable in each case,
the registered owner, title, mark or name, applicable jurisdiction, application
number, registration number and date of filing, issuance or registration, if
any). Seller does not own any Patents.

(b)

Schedule 3.13(b) sets forth a complete and accurate list and description of all
Seller Intellectual Property not owned by Seller but rightfully used by Seller
pursuant to a valid license, sublicense or similar written agreement (excluding
open source software and click-through and off-the-shelf shrink-wrap agreements)
(“In-License Agreements”).

(c)

Schedule 3.13(c) sets forth a complete and accurate list and description of all
agreements, licenses, contracts or sublicenses that are in effect pursuant to
which Seller grants others the right to use any Seller Intellectual Property
(“Out-License Agreements”).

(d)

The Seller Intellectual Property includes, but is not limited to, all of the
Intellectual Property necessary to conduct the Business as currently conducted.
The Intellectual Property of Seller related to the Bluetropics Business does not
include any Seller Intellectual Property, and the Seller Intellectual Property
does not include any Intellectual Property of Seller related to the Bluetropics
Business.

(e)

All Seller Intellectual Property that is not subject to an In-License Agreement
is solely and exclusively owned by Seller free and clear of all Encumbrances and
rights or licenses granted to third parties pursuant to Out-License Agreements.
All registrations and applications arising from or relating to the Seller
Intellectual Property are and remain valid and subsisting, in full force and
effect, and to Seller’s Knowledge, are all without challenge of any kind, and
have not been abandoned, cancelled or expired, and Seller is listed in the
records of the appropriate United States authority as the sole owner or assignee
thereon. Seller has not received notification of any pending or threatened
opposition, interference, re-examination or cancellation proceeding before any
court or authority in any jurisdiction, whether United States, foreign or
international, against the Seller Intellectual Property.

(f)

Seller owns or otherwise has all valid and enforceable rights to use the Seller
Intellectual Property under the laws of the relevant jurisdictions necessary to
assert a claim of infringement or misappropriation of any unauthorized third
parties with respect to the Seller Intellectual Property, as well as any
yet-unfiled inventions and any pending claims in any U.S., foreign or
international applications based on claiming priority from any of Seller
Intellectual Property.

(g)

To the Seller’s Knowledge, the conduct of the Business, as conducted currently
or, at any time in the past, does not and did not infringe, misappropriate or
violate any Intellectual Property rights owned or controlled by any third party.
Seller has not received written notification of any pending or threatened claims
or suits (i) alleging that Seller’s

19

--------------------------------------------------------------------------------




activities or the conduct of the Business infringes or constitutes the
unauthorized use of the Intellectual Property rights of any third party, or (ii)
challenging the ownership, use, validity or enforceability of any Seller
Intellectual Property. The representations and warranties set forth in this
Section 3.13(g) are the Seller’s sole and exclusive representations and
warranties regarding Seller’s infringement, misappropriation or violation of any
Intellectual Property rights owned or controlled by any third party.

(h)

To the Knowledge of Seller, no third party is misappropriating, infringing,
diluting or otherwise violating any of the Seller Intellectual Property, and no
such claims are pending against a third party by Seller.

(i)

Seller takes and has taken commercially reasonable measures to protect the
confidentiality of its Trade Secrets. To the Knowledge of Seller, no Trade
Secret of Seller has been improperly disclosed or authorized to be disclosed to
any third party in a manner which could reasonably be expected to result in a
forfeiture of such Trade Secret.

(j)

After the deliveries provided for in this Agreement has occurred, neither Seller
nor any current or former officer, director or employee of Seller will retain
any rights of ownership or use with respect to Seller Intellectual Property
(except for usage, and not ownership, of certain customer information solely
with respect to collection of Accounts Receivable). Schedule 3.13(j) sets forth
a list of each person currently or within the past year employed by Seller
(including independent consultants and contractors, if any) who performs or
performed services material to the Business who has executed and delivered to
Seller an employee innovations and proprietary rights assignment agreement in
Seller’s standard form and has provided copies of such agreements to Purchaser,
and there not any persons currently or within the past year employed by Seller
(including independent consultants and contractors, if any) who performs or
performed services material to the Business who has not executed and delivered
to Seller such an agreement. To the Knowledge of Seller, neither the execution
or delivery of any such agreement by any such person, nor the carrying on of the
Business as currently conducted, has or will conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
Contract, covenant or instrument under which any of such persons is obligated.
Seller acknowledges that all rights in all inventions and discoveries made,
developed or conceived by the Seller’s current or former officers, employers,
contractors or consultants during the course of their employment and which are
subject of any of the Seller Intellectual Property, have been assigned in
writing to, or are subject to a duty to assign to, Seller to the extent provided
in the Employee Innovations and Proprietary Rights Assignment Agreement and
permitted by applicable law.

(k)

Except as set forth on Schedule 3.13(k), Seller owns no Software. All right,
title and interest in and to the Software included in Seller’s software products
are owned by Seller, free and clear of all Encumbrances or ownership interests
of third parties, and no Person has any interest in such Software, including any
license, contingent interest or otherwise (other than rights or licenses granted
to third parties pursuant to Out-License Agreements).

(l)

None of Seller’s computers used in connection with the Business or constituting
Purchased Assets has installed thereon any unlicensed copies of any mass market
software that is available in consumer retail stores or otherwise commercially
available to the

20

--------------------------------------------------------------------------------




general public and subject to “shrink-wrap” or “click-through” license
agreements.

(m)

This Agreement and the transactions contemplated hereby will not have a Material
Adverse Effect on Seller’s right, title or interest in and to or right to use
any Seller Intellectual Property and, immediately after the Closing, all Seller
Intellectual Property shall be either owned by Purchaser or available for use
from a third party other than Seller or any of its Affiliates on identical terms
and conditions.

3.14

Insurance. Schedule 3.14 contains a true, correct and complete list of all
material insurance policies pursuant to which Seller is insured. All of such
policies are in full force and effect. Except as set forth in Schedule 3.14,
there are no material pending claims under such insurance policies. Seller has
not failed to give any material notice or present any material claim under any
such policy or binder in a due and timely fashion. Except for claims set forth
on Schedule 3.14, there are no material outstanding unpaid claims under any such
policy or binder. Seller has not received a notice of cancellation or
non-renewal of any such policy or binder.

3.15

Affiliate Transactions. Seller does not owe any amount to, or have any customer
or supplier Contract with (other than amounts reimbursable for expenses and
salary arising in the Ordinary Course of Business to such individuals), any
Affiliate or any of its other directors, officers, employees or consultants;
there are no Assumed Contracts presently in effect between Seller, on the one
hand, and any director or officer of Seller or any Affiliate of the foregoing,
on the other hand; and no Affiliate of Seller has any rights to the Purchased
Assets that have not been assigned pursuant to this Agreement or the Related
Documents. No portion of the Business is conducted by or through an Affiliate of
Seller.

3.16

Employee Benefit Plans and Benefit Arrangements. Schedule 3.16 sets forth a list
of all Employee Benefit Plans and Benefit Arrangements applicable to Seller.
There are no unfunded obligations relating to any Employee Benefit Plan or
Benefit Arrangement. Each Employee Benefit Plan and Benefit Arrangement (and
each related trust, insurance contract or fund) complies in form and in
operation with all applicable laws.

3.17

Absence of Business Restrictions. Except as set forth in Schedule 3.17, there is
no Contract binding upon Seller or affecting the Business or the Purchased
Assets that has or would reasonably be expected to have the effect of
prohibiting or materially impairing any current or future business practice of
Seller or the overall conduct of business by Seller as currently conducted or as
currently proposed to be conducted by Seller. Except as provided otherwise
herein or in the Related Documents, neither Seller nor any employee of Seller is
restricted, directly or indirectly, by any Contract, including any agreement
regarding confidentiality, from carrying on the Business anywhere in the world
to any class of customers or during any period of time or in any segment of the
market.

3.18

Illegal Payments. Neither Seller, nor to Seller’s Knowledge, any officer,
director, manager, personnel or agent of Seller, or any other Person on behalf
of Seller, has made or authorized, directly or indirectly, any payment of funds
of, or relating to, Seller which is prohibited by any laws, including laws
relating to bribes, gratuities, kickbacks, lobbying expenditures, political
contributions and contingent fee payments.

21

--------------------------------------------------------------------------------




3.19

Environmental and Safety Matters.

(a)

At all times, Seller has complied and is in compliance with, in all material
respects, all Environmental and Safety Requirements.

(b)

Since December 31, 2010, Seller has not received any written or oral notice,
report or other information regarding any actual, alleged or potential violation
of Environmental and Safety Requirements, or any Liabilities or potential
Liabilities, including any investigatory, remedial or corrective obligations,
relating to the Business or the Purchased Assets and arising under Environmental
and Safety Requirements.

(c)

Neither Seller nor, to Seller’s Knowledge, its predecessors or Affiliates has at
any time treated, stored, disposed of, arranged for or permitted the disposal
of, transported, handled or released any substance, including any hazardous
materials in a manner that constitutes a violation of Environmental and Safety
Requirements.

3.20

Employment Matters.

(a)

Schedule 3.20(a) sets forth a true, complete and correct list of all personnel
of Seller (including the title, department, location and hire date of each such
personnel) and the total compensation (including salary, bonuses and incentive
compensation) received by each such personnel with respect to the immediately
preceding fiscal year of Seller, such personnel’s current compensation and the
number of years of continuous service of each such personnel and the value of
vacation time accrued but not taken by each such personnel as of the date
hereof. Except as set forth in Schedule 3.20(a), no personnel of Seller is on a
leave-of-absence and no personnel of Seller has given notice to Seller to cancel
or otherwise terminate such person’s relationship with Seller.

(b)

Except as set forth on Schedule 3.20(b), Seller has no current engagement with
any Person as a consultant or independent contractor, and Seller is not party to
any written agreement with any such consultants or independent contractors, in
each case the termination of which (x) requires the payment of any termination
or other fees or any other cost or expense or (y) would reasonably be expected
to have a Material Adverse Effect.

(c)

Each employee of Seller is employed on an at-will basis, and Seller is not party
to any agreement with any such employee (i) the termination of which requires
the payment of any termination or other fees or any other cost or expense or
would reasonably be expected to have a Material Adverse Effect or (ii) which
prohibits Purchaser from hiring such employee. Seller has not promised or
represented to any of its independent contractors, agents or other
representatives that any of such Persons will be employed or engaged by or
receive any particular benefits from Purchaser or any of its Affiliates on or
after the Closing Date.

(d)

There is no collective bargaining agreement or union contract binding on Seller
which covers its employees. Seller is under no obligation to negotiate any such
agreement with respect to any such individuals.

(e)

Seller is in compliance with all applicable laws relating to the employment of
labor to the extent relating to the Business, including provisions thereof
relating to wages,

22

--------------------------------------------------------------------------------




hours, equal opportunity, collective bargaining and the payment of social
security and other Taxes and unlawful discrimination and harassment. There are,
and since December 31, 2010 there have been, no unfair labor practice charges or
complaints, minimum wage or overtime or equal pay charges or complaints,
occupational safety and health charges or complaints, wrongful discharge charges
or complaints, employee grievances, discrimination claims or workers’
compensation claims pending against Seller, and, to Seller’s Knowledge, none
have been threatened. No notice has been received by Seller since December 31,
2010 of the intent of any federal, state, local or foreign agency responsible
for the enforcement of labor or employment laws to conduct an investigation of
Seller, and, to Seller’s Knowledge, no such investigation is in progress.

(f)

There are no outstanding orders or charges against Seller relating to the
Business or the Purchased Assets under any occupational health or safety
legislation and, to Seller’s Knowledge, none have been threatened. All material
levies, assessments and penalties made against Seller related to the Business
pursuant to all applicable workers compensation legislation as of the date
hereof have been paid by Seller and Seller has not been reassessed under any
such legislation.

3.21

Brokers and Finders. Except as set forth on Schedule 3.21, no broker or finder
has acted for Seller or any of Seller’s Affiliates, shareholders, directors,
officers, employee, independent contractors, agents or other representatives in
connection with this Agreement or any Related Document or the transactions
contemplated hereunder or thereunder, and no broker or finder retained by Seller
or any of Seller’s Affiliates, shareholders, directors, officers, employee,
independent contractors, agents or other representatives is entitled to any
brokerage or finder’s fee with respect to this Agreement or any Related Document
or such transactions.

3.22

Accounts Receivable. All Accounts Receivable represent valid obligations arising
from sales of products and services by Seller in the Ordinary Course of Business
and, to the Knowledge of Seller, there is no contest, claim or right of set-off
on the part of any obligor regarding any such Account Receivable.

IV

Representations and Warranties of Purchaser. Purchaser represents and warrants
to Seller as follows:

4.1

Organization. Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the full power and
authority to execute, deliver and perform this Agreement and each Related
Document.

4.2

Authorization of Agreement. The execution, delivery and performance of this
Agreement and any Related Document have been duly authorized by all necessary
action of Purchaser. This Agreement constitutes and each Related Document when
executed by Purchaser, as applicable, constitutes or, when executed will
constitute, the valid and binding obligation of Purchaser enforceable against it
in accordance with its terms, except to the extent enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). Purchaser has the right, power and authority to execute
and deliver this Agreement and the

23

--------------------------------------------------------------------------------




Related Documents to which it is a party and to perform its obligations
hereunder and thereunder.

4.3

No Conflicts. Subject to or except for the receipt of the Consents listed on
Schedule 4.3, the execution, delivery and performance of this Agreement and the
Related Agreements by Purchaser and the consummation of the transactions
contemplated hereby and thereby by Purchaser will not (i) violate or conflict
with the certificate of incorporation or by-laws (or similar constituent
Documents) of Purchaser; (ii) conflict with, or result in the breach or
termination of, or constitute a default under (whether with notice or lapse of
time or both), or accelerate or permit the acceleration of the performance
required by, any Contract, or any order, judgment or decree, to which Purchaser
is a party or by which Purchaser or any property of it is bound; or (iii)
constitute a violation of any law applicable to Purchaser. Except as provided in
Schedule 4.3, no Consent is required on the part of Purchaser in connection with
the execution, delivery and performance of this Agreement.

4.4

Brokers and Finders. No broker or finder has acted for Purchaser or its
Affiliates, shareholders, directors, officers, personnel, independent
contractors, agents or other representatives in connection with this Agreement
or any Related Document or the transactions contemplated hereunder or thereunder
and no broker or finder retained by Purchaser or its Affiliates, shareholders,
directors, officers, personnel, independent contractors, agents or other
representatives is entitled to any brokerage or finder’s fee with respect to
this Agreement or any Related Document or such transactions.

V

Covenants Relating to Software Licenses.

5.1

Compliance Dates. From and after the Closing, Seller shall use its best efforts
to facilitate negotiations between Purchaser and Island Insurance Company, Ltd.
(“Island Insurance”), for Island Insurance to (a) enter into and deliver, by
December 31, 2012, a software license and related services agreements
(collectively, the “Island License”) with Purchaser, or an Affiliate of
Purchaser (“Licensor”), based upon Licensor’s standard forms of agreements as
may be in effect at such time, for the PipelineClaims software, and (b) promptly
following the delivery of the Island License agreements, implement the
PipelineClaims software, which implementation shall be completed, and
PipelineClaims shall be in Production (as defined below), by December 31, 2013
(subject to Section 5.3). For purposes hereof, “Production” shall mean that the
PipelineClaims software is installed and operational in the Island Insurance
production environment and is being used by Island Insurance to process live
customer claims.

5.2

Certain License Terms and Related Fees. The Island License shall be a perpetual
license at no charge, provided that with respect to the support services (x) the
related fees for professional services, including fees for implementation, shall
be at such hourly rates (and subject to such other terms, including provision
for taxes and annual increases) as Seller agreed to provide pursuant to and as
set forth in Section 2.1 of Schedule 1 of that certain Software License and
Services Agreement, dated as of August 1, 2009, by and between Seller and NBIC
Services Company, Inc. (the “NBIC Agreement”), a copy of which is attached
hereto as Exhibit H, and (y) the related fees for maintenance services shall be
at such rates as the Seller agreed to provide pursuant to and as set forth in
Section 3.1 of Schedule 1 of the NBIC Agreement, a copy of which is attached
hereto as Exhibit H, and based on Purchaser’s (or its

24

--------------------------------------------------------------------------------




Affiliate’s) undiscounted list license fee for PipelineClaims as in effect from
time to time.

5.3

Remedy.  Seller hereby acknowledges that the provisions in Section 5.1 regarding
the entry of Island Insurance into the Island License by December 31, 2012 and
have such PipelineClaims software in production by December 31, 2013 is a
material provision to Purchaser because, among other things, it will provide
Purchaser with a new customer and reference account and serve as an endorsement
of the product itself, both to Purchaser as well as to third parties.
Accordingly, Seller expressly agrees that, notwithstanding and irrespective of
the extent of the efforts expended by Seller with respect to effectuating these
matters pursuant to Section 5.1, if Island Insurance fails to have
PipelineClaims either (A) licensed by December 31, 2012 or (B) implemented and
in Production by December 31, 2013 (unless the failure to be in Production is
primarily due to Purchaser’s material breach of its obligations under the
governing agreements for such implementation and which breach is the proximate
cause of such failure, and Island Insurance has not materially breached any of
its obligations under such agreements), then Purchaser shall be entitled to
receive the Software Escrow Amount as liquidated damages (and not a penalty),
payable from such escrow account within 10 days of the first of such failure to
occur.

VI

Other Covenants and Agreements.

6.1

Further Assurances. In the event that at any time any further action is
necessary or desirable following the Closing to carry out the purposes of this
Agreement, each of the Parties hereto will take such further action (including
the execution and delivery of such further documents and reimbursement of
auditor fees as provided in Section 6.13) as any other Party hereto reasonably
may request. In addition, in order to assist with any potential future SEC
filing requirements or disclosures in future SEC filings of Cover-All
Technologies Inc. in connection with the transactions contemplated hereby or the
financial results of Cover-All Technologies Inc., Seller shall provide such
cooperation as Purchaser may reasonably request in connection with such filing
requirements.

6.2

Non-Assigned Contracts. In the event and to the extent that Seller is not able
to obtain any third party consent required to transfer and assign in full to
Purchaser any and all its rights, title and interest in and to any Assumed
Contract (a “Non-Assigned Contract”), notwithstanding the provisions of Section
2.1, such non-assignment shall not constitute a breach of this Agreement and
shall not constitute a transfer and assignment of such Non-Assigned Contract,
and Seller shall hold such Non-Assigned Contract in trust for the benefit of
Purchaser pending such time as the Non-Assigned Contract can be transferred to
Purchaser; provided, however, that until such Non-Assigned Contract is assigned
to Purchaser and if Seller is otherwise in material compliance with this Section
6.2 (including by providing the benefits of such Non-Assigned Contract to
Purchaser in accordance with this Section 6.2), then Purchaser shall be
responsible for causing the performance in all material respects of all
obligations of Seller under such Non-Assigned Contract, including payment
obligations to the extent Purchaser shall be notified reasonably in advance
thereof. Seller, without further consideration therefor from Purchaser, shall
pay, assign and remit to Purchaser immediately after receipt thereof all monies,
rights and other consideration or payments received in respect of any such
Non-Assigned Contract. Following the Closing, Seller shall manage such
Non-Assigned Contract as reasonably directed by Purchaser. Seller shall use its
commercially reasonable efforts to obtain

25

--------------------------------------------------------------------------------




any required third party consents and assign and transfer in full all of its
right, title and interest in and to each Non-Assigned Contract as soon as
practicable after the Closing. Upon the receipt of any such consent, Seller
shall promptly assign and transfer all of its right, title and interest in and
to such Non-Assigned Contract to Purchaser in full, without payment of further
consideration by Purchaser, and Purchaser shall assume such Non-Assigned
Contract (to the extent required under this Agreement with respect to any
Assumed Liability) and receive all such right, title and interest in and to such
Non-Assigned Contract.

6.3

Publicity. Seller shall obtain the prior written approval of Purchaser prior to
issuing any press release or other public communication concerning the
transactions contemplated by this Agreement; it being agreed that such approval
shall not be unreasonably withheld or delayed.

6.4

Employees.

(a)

Except for the employees of Seller listed on Schedule 6.4, Purchaser shall offer
employment to each Key Employee and, in Purchaser’s sole discretion, each other
employee of Seller on terms and conditions as determined by Purchaser in its
sole discretion. Such employment by Purchaser shall commence effective as of the
Closing Date and shall be deemed for all purposes to have occurred with no
interruption or break in service. Upon the Closing Date, Seller shall pay all of
its employees for all accrued wages, commissions and bonuses and accrued but
unused vacation earned up to and including the Closing Date. Seller acknowledges
that, except as specifically set forth in this Section 6.4, Purchaser is not
assuming any of Seller’s obligations with respect to its employees. Seller shall
assign to Purchaser all of Seller’s rights under, if any exist and to the extent
assignable, confidentiality, non-competition or other proprietary rights
agreements with its employees who decline to execute an assignment of such
respective agreements or decline to enter into new such agreements with
Purchaser. Seller shall advise each employee who accepts employment with
Purchaser that acceptance of employment with Purchaser will result in the
termination of their employment with Seller.

(b)

No provisions of this Section 6.4 shall create any rights or interest, except as
among the Parties to this Agreement, and no former, present or future employees
of Seller (or their dependents) will be treated as third-party beneficiaries in
or under the provisions of this Agreement. Nothing in this Agreement or any
Related Document shall be construed as requiring Purchaser to employ any
employee of Seller for any length of time following the Closing Date or to
continue or maintain any Employee Benefit Plan.

6.5

Name Change. At the Closing, Seller shall assign to Purchaser, without any
further consideration therefor, all of Seller’s rights to use the names
“PipelineClaims” and “BlueWave Technology”. Seller shall execute such other
documents as Purchaser may require for the acquisition and use of such names.
Seller agrees to file with the Hawaii Department of Commerce and Consumer
Affairs immediately after the Closing a Form T-4 Assignment of Trade name,
assigning the “BlueWave Technology” trade name registration, Certificate No.
4061173, to Purchaser. The Seller agrees that, from and after the Closing Date,
it will not use the names “PipelineClaims,” “BlueWave Technology”, or any
confusingly similar derivatives thereof, or any corporate names, trade names,
expressions, corporate symbols, logos, service marks or trademarks
incorporating, or derived from or substantially resembling any such terms in

26

--------------------------------------------------------------------------------




any form or for any purpose.

6.6

Remittance of Payments Received. If Seller receives any payment or proceeds
relating to or arising out of any of the Purchased Assets which accrued on or
subsequent to the Closing Date, Seller shall promptly remit such payment or
proceeds to Purchaser. If Purchaser receives any payment or proceeds relating to
or arising out of any of the Purchased Assets which accrued prior to the Closing
Date or the Excluded Assets subsequent to the Closing Date, Purchaser shall
promptly remit such payment or proceeds to Seller.

6.7

Post-Closing Cooperation. From and after the Closing Date, Purchaser and Seller
will each use commercially reasonable efforts to cooperate with each other in
connection with any Proceeding of the other relating to (i) the preparation of
an audit of any Tax return of Seller or Purchaser for all periods prior to or
including the Closing Date and (ii) any audit of Purchaser and/or any audit of
Seller with respect to the sales, transfer and similar Taxes imposed by the laws
of any state, or political subdivision thereof, relating to the transactions
contemplated by this Agreement. Purchaser and Seller further covenant and agree
to promptly respond to all reasonable inquiries related to such matters and to
provide, to the extent reasonably possible, substantiation of transactions and
to make available and furnish appropriate documents and personnel in connection
therewith. All reasonable out-of-pocket costs and expenses incurred in
connection with this Section 6.7 referred to herein shall be borne by the Party
who is subject to such Proceeding.

6.8

Delivery of Records. Notwithstanding anything herein to the contrary, in
satisfaction of any requirement hereunder that Seller deliver possession of
Seller’s books, records and financial records at Closing, for a period of one
hundred eighty (180) days following the Closing, Seller shall provide to
Purchaser, its accountants and legal counsel, at any time during normal business
hours, upon reasonable request, full access for inspection and copying all of
Seller’s books and records related to the Business existing on the Closing Date.

6.9

Restrictive Covenants.

(a)

During the Restrictive Period, Seller shall not directly or indirectly, in any
Capacity, engage in a Competitive Business or invest in, own, manage, operate,
finance or control any Competitive Business. Notwithstanding the foregoing, the
passive ownership in the aggregate by Seller of less than one percent (1%) of
the securities of any publicly traded entity shall not be deemed a breach of
this Section 6.9(a).

(b)

During the Restrictive Period, Seller shall not, and shall cause its Affiliates
not to, directly or indirectly, in any Capacity, (i) contact, call upon,
solicit, induce or attempt to induce any Person who is or was a customer or
vendor of Seller and the Business during the two (2) year period immediately
preceding the commencement of the Restrictive Period (A) to cease doing
business, in whole or in part, or otherwise materially and adversely alter their
relationship with Purchaser or any of its Affiliates or (B) to do business with
any other Person that has or is a Competitive Business, (ii) realize any
material economic benefit from engaging in any Competitive Business, in whole or
in part, with any Person who is or was a customer of Seller or Purchaser or of
any of their Affiliates during the two (2) year period immediately preceding
such time, or (iii) (A) solicit, induce, hire, employ or otherwise engage,

27

--------------------------------------------------------------------------------




or attempt to hire, employ or otherwise engage, as an employee, independent
contractor, consultant or otherwise, any Associate or Former Associate
(provided, however, that Seller or any Affiliate of Seller may hire or employ
(x) such individual only upon the express prior written consent of Purchaser,
which may be withheld or denied in Purchaser’s sole discretion, (y) any Former
Associate whose employment was terminated by Purchaser or Cover-All
Technologies, Inc., as applicable, without Cause (as such term is defined in
such Former Associate’s employment letter agreement) or (z) any Former Associate
whose employment is terminated for any reason, whether voluntary or involuntary,
with or without cause, on or after the date that is two (2) years from the
Closing Date) or (B) interfere with the relationship of Purchaser or any of its
Affiliates with any Associate or Former Associate.

(c)

During the Restrictive Period, Seller shall not make or cause to be made,
directly or indirectly, at any time, any disparaging or derogatory statements
concerning the Business, the Purchased Assets or Purchaser or any of its
Affiliates or any of its businesses, services, reputations or prospects, or any
of its past or present officers, directors, employees, attorneys, members,
managers or agents. During the Restrictive Period, Purchaser shall not make or
cause to be made, directly or indirectly, at any time, any disparaging or
derogatory statements concerning Seller or any of its Affiliates or any of its
businesses (other than the Business), services, reputations or prospects, or any
of its past or present officers, directors, employees, attorneys, members,
managers or agents.

(d)

Seller acknowledges and agrees that: (i) each of the covenants set forth in this
Section 6.9 is necessary for the protection of the legitimate business interests
of Purchaser or its Affiliates and that the nature and scope of each such
covenant is reasonable; (ii) any violation or breach of said covenants will
result in immediate and irreparable injury to Purchaser or its Affiliates and
there may be no adequate remedy at law for any violation or breach of said
covenants, and Purchaser and its Affiliates will therefore be entitled to
injunctive relief without the necessity of posting any bond or showing any
actual damages in the event of a violation or breach or threatened violation or
breach thereof by Seller, and (iii) to the extent any provisions of this Section
6.9 cannot be enforced in full, it shall be enforced to the maximum extent
permitted by law, and any unenforceable provision in whole or in part shall not
impair any other provision hereunder.

6.10

Confidentiality. Seller acknowledges that, prior to the Closing Date and
subsequent to the Closing Date (with respect to information of Purchaser (or its
Affiliates) relating to the calculation of the Earnout Payment), Seller has had,
and will continue to have, access to confidential information regarding the
Business, the Purchased Assets and Purchaser which is not generally known to the
public. Seller agrees that following the Closing it shall not, without the prior
express written permission of Purchaser, disclose to any other Person or use in
any way any confidential or proprietary information regarding the Business, the
Purchased Assets or the Purchaser (or its Affiliates) which Seller or its
Affiliates may have obtained at any time, whether prior to the Closing Date or
otherwise. Purchaser acknowledges that Seller has had, and will continue to
have, access to confidential information regarding the Bluetropics Business
which is not generally known to the public. Purchaser agrees that following the
Closing it shall not, without the prior express written permission of Seller,
disclose to any other Person or use in any way any confidential or proprietary
information regarding the Bluetropics Business, or the Seller (or its
Affiliates) which Purchaser or its Affiliates may have obtained at

28

--------------------------------------------------------------------------------




any time, whether prior to the Closing Date or otherwise. The provisions of this
Section 6.10 shall not prevent Purchaser or Seller (as applicable) from
disclosing confidential information to the extent that it is required to
disclose by order of a court or pursuant to the published rules or regulations
of a government agency or body, in each case having jurisdiction over it;
provided, that to the extent legally permitted, such party (i) must notify the
other as promptly as practicable in writing of the order or request for
disclosure so that such other party may seek a protective order and (ii) must
cooperate with such other party to obtain a protective order. In addition, the
provisions of this Section 6.10 shall not apply to information which becomes
known to the public or generally available to the public after the date hereof
by means other than the improper disclosure by either party hereto.

6.11

Maintenance of Corporate Existence and Finances. From the Closing Date and for a
period of three years thereafter:

(a)

Seller shall: (x) preserve and maintain in good standing Seller's corporate
existence; and (y) maintain at all times on deposit with a bank or other
financial institution in one or more accounts in Seller's name cash and cash
equivalents (including marketable securities) free of any and all Encumbrances
having a fair market value of not less than $300,000.

(b)

Seller shall not declare any dividends or distributions, sell, merge,
consolidate, dissolve, liquidate or otherwise dispose of Seller or substantially
all of its assets or capital stock, in each case, that would cause the Seller to
violate the agreement contained in Section 6.11(a) hereof.

6.12

Preparation of Financial Statements. On or prior to January 13, 2012, Seller
shall provide to Purchaser true, complete and correct copies of the balance
sheets, the statements of income and the changes in cash flow of the Business as
of and for (a) the fiscal years ended December 31, 2008, December 31, 2009 and
December 31, 2010 and (b) the nine months ended September 30, 2011, all of which
financial statements (w) shall be prepared in accordance with the books of
account and records of Seller, (x) shall fairly present in all material respects
the financial condition and the results of operations and cash flows of the
Business at the dates and for the periods specified in such statements, (y)
shall be prepared in accordance with GAAP, and (z) shall reflect only
Liabilities of Seller incurred only in the Ordinary Course of Business.

6.13

Reimbursement of Audit Expenses. Purchaser shall reimburse Seller for all fees
and costs incurred by the auditing firm in connection with the audit of Seller’s
“carve-out” financial statements for fiscal years 2009 and 2010 within thirty
(30) calendar days of receipt by Purchaser of a copy of an invoice delivered by
Seller setting forth in reasonable detail the fees and costs incurred.

VII

Indemnification.

7.1

Indemnification by Seller. Subject to the provisions of this Article VII, Seller
shall indemnify, defend and hold harmless each Purchaser Indemnified Party from
and against, and pay to the applicable Purchaser Indemnified Party the amount
of, any and all Losses incurred and arising out of or in connection with:
(a) any breach of any representation or warranty by Seller in this Agreement or
in any Related Document, it being agreed that for purposes of

29

--------------------------------------------------------------------------------




interpreting and implementing this Article VII, the qualifying terms “material,”
“in all material respects,” “Material Adverse Change,” “Material Adverse Effect”
and words of similar effect shall be deemed deleted in each representation and
warranty contained in this Agreement and any Related Document; (b) any breach by
Seller of any covenant or agreement contained in this Agreement; (c) any of the
Proceedings described on Schedule 3.10; (d) any and all Taxes of Seller or of
any of its Affiliates, including any Taxes relating to Hawaii tax credits for
research activities (pursuant to Section 235-110.91 of the Hawaii Income Tax
Law) which Seller has applied for and received and which is or may be the
subject of a Proceeding; or (e) any Excluded Liability.

7.2

Indemnification by Purchaser. Subject to the provisions of this Article VII,
Purchaser shall indemnify, defend and hold harmless each Seller Indemnified
Party from and against, and pay to the applicable Seller Indemnified Party the
amount of, any and all Losses incurred, suffered or threatened arising out of or
in connection with: (a) any breach of any representation or warranty by
Purchaser in this Agreement or in any Related Document; (b) any breach by
Purchaser of any covenant or agreement contained in this Agreement; or (c) any
Assumed Liability.

7.3

Survival.

(a)

The representations and warranties of Seller and the Purchaser contained in this
Agreement and the Related Documents and any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby shall survive the Closing until the
Representation Termination Date; provided, however, that:

(i)

the representations and warranties set forth in Section 3.1 (Organization,
Standing and Authority), Section 3.2 (Authorization of Agreement), Section 3.10
(Taxes), Section 3.12 (Marketable Title; Sufficiency) and Section 3.13
(Intellectual Property), shall survive indefinitely; provided, however, that in
no event shall this provision be deemed to be a waiver of the applicable statute
of limitations;

(ii)

the representations and warranties set forth in Section 3.9 (No Undisclosed
Liabilities), Section 3.17 (Employee Benefit Plans and Benefit Arrangements),
Section 3.20 (Environmental and Saftety Matters), Section 3.22 (Brokers and
Finders), Section 4.1 (Organization), Section 4.2 (Authorization of Agreement),
and Section 4.4 (Brokers and Finders) shall survive until the date occurring one
hundred and twenty (120) days following the expiration of the statute of
limitations applicable to such representations and warranties; and

(iii)

any representation in the case of fraud or intentional misrepresentation shall
survive indefinitely; provided, however, that in no event shall this provision
be deemed to be a waiver of the applicable statute of limitations.

(b)

No Indemnitor shall be responsible to defend, indemnify or hold harmless any
Indemnitee under this Agreement pursuant to Section 7.1(a) and Section 7.2(a)
unless the Indemnitee shall have provided Indemnitor with the appropriate notice
of the claim prior to

30

--------------------------------------------------------------------------------




expiration of the applicable survival period, in which case such representation
and warranty shall survive as to such claim until such claim has been finally
resolved.

(c)

All covenants and agreements contained in this Agreement shall survive the
Closing in accordance with their terms.

7.4

Limitations on Indemnification.

(a)

Notwithstanding any provision of this Agreement or any Related Document to the
contrary, (i) Seller shall have no obligation for any Losses arising out of or
relating to any breaches of any representations or warranties of Seller
contained in this Agreement or in any Related Document (other than the Excluded
Representations) pursuant to Section 7.1(a) unless the aggregate Losses of the
Purchaser Indemnified Parties in connection with any such breach(es) exceed the
Deductible, whereupon the indemnification obligation of Seller under Section
7.1(a) shall apply to the amount of such Losses in excess of the Deductible, and
(ii) Purchaser shall have no obligation for any Losses arising out of or
relating to any breaches of any representations or warranties of Purchaser
contained in this Agreement or in any Related Document (other than the Excluded
Representations) pursuant to Section 7.2(a) unless the aggregate Losses of the
Seller Indemnified Parties in connection with any such breach(es) exceed the
Deductible, whereupon Purchaser’s indemnification obligation under Section
7.2(a) shall apply to the amount of such Losses in excess of the Deductible.

(b)

Notwithstanding any provision of this Agreement or any Related Document to the
contrary, the aggregate liability of Seller, on the one hand, and the aggregate
liability of Purchaser, on the other hand, under Section 7.1(a) and Section
7.2(a), respectively, for all claims arising from breaches of representations or
warranties (other than the Excluded Representations) under Article III or
Article IV, as the case may be, shall not exceed the Cap.

(c)

Payments by an Indemnitor pursuant to Section 7.1 or 7.2 in respect of any Loss
shall be limited to the amount of any liability or damage that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment actually received by the Indemnitee in respect of any such
claim, less any related costs and expenses, including the aggregate cost of
pursuing any related insurance claims and any related increases in insurance
premiums or other chargebacks; Indemnitee agrees that if Indemnitee receives any
insurance proceeds or other payment contemplated by the immediately preceding
clause with respect to a Loss after payment by Indemnitor to Indemnitee in
respect of such Loss, then Indemnitee shall reimburse Indemnitor to the extent
of the proceeds or other payment actually received by Indemnitee less any
related costs and expenses incurred therein (including all costs referenced in
the immediately preceding clause).

7.5

Other Indemnification Arrangements.

(a)

Indemnitee agrees to give to the Indemnitor prompt notice of any claim with
respect to which it may be entitled to indemnity hereunder (but the obligations
of Indemnitor under this Article VII shall not be impaired by failure to give
such notice except to the extent said failure actually prejudices the rights of
Indemnitor). Indemnitor shall have the right to (and shall upon the request of
Indemnitee) assume, with counsel reasonably satisfactory

31

--------------------------------------------------------------------------------




to Indemnitee, the defense of any such claim brought by a third party. After
Indemnitor’s written confirmation of the assumption of the defense of any such
claim and its obligation to indemnify and hold harmless Indemnitee in respect
thereof (which confirmation may be subject to a reservation of its rights as to
whether such claim is within the scope of the Indemnitor’s obligations under
Section 7.1 or Section 7.2, as applicable), Indemnitor shall not be responsible
for the legal fees and expenses of counsel independently retained by Indemnitee
during the continuance of such assumption (but shall be liable for any such fees
and expenses other than during the continuance of such assumption) except to the
extent legal fees and expenses are necessarily incurred notwithstanding such
assumption, and Indemnitor may effect any settlement, adjustment or other
compromise (collectively, “Settlement”) of any such claim without the consent of
Indemnitee if Indemnitor has paid, or made adequate provision for the payment
of, the amount of such Settlement at the time thereof and obtained a complete
release respecting any such claims against Purchaser Indemnified Parties or
Seller Indemnified Parties, as applicable, provided that Indemnitor shall obtain
the prior written consent of Indemnitee, which shall not be unreasonably
withheld or denied; provided further that the Indemnitee is held harmless
therefor, before entering into any Settlement that involves any remedy other
than payment of money by Indemnitor. Indemnitee may, at its election, employ
counsel at its own expense in connection with the handling of any such claim.
Indemnitee shall have the right to enter into any Settlement of any such claim
provided Indemnitee shall not be entitled to any indemnification hereunder in
connection with the payment of any amounts pursuant to any Settlement agreed to
by it unless such Settlement is consented to in writing by Indemnitor, which
consent shall not be unreasonably withheld or denied; provided, however, that it
shall not be unreasonable for an Indemnitor to withhold consent to the
compromise or settlement of any claim that does not contain a full release of
the Indemnitee from and against all Liability with respect to such claim. The
Parties agree to cooperate with each other in connection with the defense,
negotiation or settlement of any claim of a third party.

(b)

In addition to any other rights or remedies available to Purchaser under this
Agreement, any Related Document, at law, equity or otherwise, Purchaser shall
have the right to set off any claims Seller is obligated to pay Purchaser under
Section 7.1 hereunder, against any amounts otherwise owing under the Earnout
Payments and/or make a claim from the Escrow Account pursuant to the terms of
the Escrow Agreement. Neither the exercise nor the failure to exercise such
right of set-off or the failure to make a claim from such escrow will constitute
an election of remedies or limit Purchaser in any manner in the enforcement of
any other remedies that may be available to it.

(c)

No disclosure by Seller shall have any effect on Seller’s obligation to
indemnify, defend and hold harmless each Purchaser Indemnified Party respecting
Excluded Liabilities pursuant to Section 7.1. Notwithstanding any investigation
or other review conducted prior to or after the Closing Date by or on behalf of
any Party, each Party shall be entitled to rely upon the representations and
warranties, covenants and other provisions set forth herein and therein;
provided, however, that neither Party shall be entitled to rely on any
representation or warranty of the other Party that such Party knows to be false
prior to the Closing Date, which knowledge the Party asserting such knowledge
shall have the burden to demonstrate; provided, however, that for purposes of
the previous clause, Purchaser shall not necessarily be deemed to have knowledge
of any fact, circumstance or event solely because such fact, circumstance or
event was disclosed in a document made available to Purchaser (or its Affiliates
or

32

--------------------------------------------------------------------------------




representatives) in the due diligence data room, or otherwise provided to
Purchaser (or its Affiliates or representatives), by Seller (or its Affiliates
or representatives) prior to Closing. Each Purchaser Indemnified Party and each
Seller Indemnified Party shall be indemnified, defended and held harmless as
fully as, and have the same related rights hereunder as, Purchaser and Seller,
respectively.

(d)

Except as otherwise provided herein, any claims, disputes or controversies
concerning questions of fact or law arising out of or relating to this Article
VII, the performance or alleged breach thereof, shall be submitted to the
Delaware Court of Chancery pursuant to Delaware Court of Chancery Rules 96
through 98 for final, binding arbitration; provided that a party shall be
entitled to seek and obtain a restraining order or other injunctive relief from
a court of competent jurisdiction in accordance with Section 8.2. All fees and
expenses of the arbitrator and all other expenses of the arbitration, except for
attorneys’ fees and costs, shall be shared equally by the parties. The
prevailing party shall be entitled to an award against the other party for the
prevailing party’s reasonable attorneys’ fees and costs.

VIII

General.

8.1

Entire Agreement; Modification. This Agreement (together with the exhibits and
schedules hereto) among the Parties contains, and is intended as, a complete
statement of all of the terms and agreements among the Parties with respect to
the matters provided for herein and supersedes any previous agreements and
understandings among the Parties with respect to those matters (including, that
certain letter dated November 4, 2011 by and among the Parties). Any amendment
or other modification of any provision of this Agreement will be effective only
if in writing and signed by all of the Parties.

8.2

Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Delaware, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied. In furtherance of the foregoing, the
internal laws of the State of Delaware will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply. Except for any matter that would be subject to
arbitration pursuant to Section 7.5(d), any action or proceedings seeking to
enforce any provision of, or based on the rights and obligations arising out of,
this agreement shall be brought in the state or federal court located in
Wilmington County, Delaware, and each of the parties consents to the
jurisdiction of such courts in any such action or proceeding and waives any
objection to venue laid therein.

8.3

Schedules; Tables of Contents and Headings. Items disclosed in any section of
the Disclosure Schedule shall be deemed to be disclosed for the purposes of all
the representations and warranties made in this Agreement; provided, that the
mere listing (or inclusion of a copy) of a Document or other item shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the Document or other item itself). The table of contents and section headings
of this Agreement and titles given to Schedules to this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

33

--------------------------------------------------------------------------------




8.4

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be deemed given when delivered personally (including by
confirmed legible facsimile transmission) or delivered by a responsible
overnight courier service, to the Parties at the addresses set forth below (or
to such address as a Party may have specified by notice given to the other
Parties pursuant to this provision):

If to Purchaser, to:




Cover-All Systems, Inc.

55 Lane Road

Fairfield, NJ 07004

Attention: President

Fax No.: (973) 461-5204




With a copy to:




Sills Cummis & Gross P.C.

Thirty Rockefeller Plaza

New York, NY 10112

Attention: David E. Weiss, Esq.

Fax No.: (212) 643-6500




If to Seller, to:




Ho’ike Services, Inc.

900 Fort Street Mall

Pioneer Plaza, Suite 600

Honolulu, HI 96813

Fax No.: 808-441-2002




With a copy to:




Goodsill Anderson Quinn & Stifel LLP
1099 Alakea Street, Suite 1800

Honolulu, Hawaii 96813

Attention: Sean K. Clark, Esq.

Fax No.: (808) 441-1242







8.5

Severability. In the event that any provision hereof would, under applicable
law, be invalid or enforceable in any respect (a) such provision shall be
enforced to the maximum extent permissible under applicable law, and (b) the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

34

--------------------------------------------------------------------------------




8.6

Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF. Any Party may
file a copy of this Section 8.6 with any court as written evidence (a) of the
knowing, voluntary and bargained agreement between the Parties to irrevocably
waive trial by jury, and (b) that any Proceeding whatsoever between the Parties
relating to this Agreement or the transactions contemplated hereby will instead
be tried in a court of competent jurisdiction by a judge sitting without a jury.

8.7

Miscellaneous Provisions. Any Party may waive compliance by another with any of
the provisions of this Agreement; provided, that (i) no waiver of any provision
shall be construed as a waiver of any other provision and (ii) any waiver must
be in writing and shall be strictly construed. Any right, power, or remedy
provided under this Agreement to any Party shall be cumulative and in addition
to any other right, power or remedy provided under this Agreement, applicable
law or in equity, and may be exercised singularly or concurrently. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. No assignment of this
Agreement or of any rights or obligations hereunder may be made by any Party (by
operation of law or otherwise) without the prior written consent of the other
Parties and any attempted assignment without the required consent shall be void;
notwithstanding the above, Purchaser may assign its rights and obligations
hereunder at Closing to a wholly owned subsidiary of Purchaser; provided, that
Purchaser shall continue to remain liable for its obligations to Seller
hereunder; and, provided, further, that Purchaser may assign its rights hereto,
including any of Purchaser’s rights to indemnification, to any of Purchaser’s
lenders as collateral security. This Agreement may be executed via fax and/or
PDF format and in counterparts, each of which shall be an original, but which
together shall constitute one and the same Agreement. Except as contemplated by
Article VII, the provisions of this Agreement (i) are for the sole benefit of
the Parties and (ii) shall not create or be deemed to create any third party
beneficiary rights in any Person not a party to this Agreement.

[Remainder of this page is blank; signature page follows]





35

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first set forth above.

PURCHASER:




COVER-ALL SYSTEMS, INC.

By:   /s/ John W. Roblin                                       



Name: John W. Roblin
Title:   CEO

SELLER:




HO’IKE SERVICES, INC., dba
BLUEWAVE TECHNOLOGY

By:   /s/ Riki J. Fujitani                                           



Name: Riki J. Fujitani
Title:    President








--------------------------------------------------------------------------------




Table of Contents




Page







I

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other defined terms

10

1.3

Certain Interpretative Matters

10

II

PURCHASE AND SALE OF THE PURCHASED ASSETS; PURCHASE PRICE; CLOSING; LIABILITIES

11

2.1

Purchase and Sale of the Purchased Assets

11

2.2

Purchase Price

11

2.3

Closing

13

2.4

Allocation of the Purchase Price

16

2.5

Assumption of Liabilities

16

2.6

Earnout

16

III

REPRESENTATIONS AND WARRANTIES OF SELLER

17

3.1

Organization, Standing and Authority

17

3.2

Authorization of Agreement

17

3.3

No Conflicts

17

3.4

Financial Statements

18

3.5

Absence of Material Adverse Change

18

3.6

Customers and Suppliers

18

3.7

Properties

19

3.8

No Litigation; Compliance with Laws; Permits

19

3.9

No Undisclosed Liabilities

19

3.10

Taxes

19

3.11

Material Contracts

20

3.12

Marketable Title; Sufficiency

20

3.13

Intellectual Property

20

3.14

Accounts Receivable

22

3.15

Insurance

22

3.16

Affiliate Transactions

22

3.17

Employee Benefit Plans and Benefit Arrangements

23

--------------------------------------------------------------------------------




Table of Contents
(continued)




Page







3.18

Absence of Business Restrictions

23

3.19

Illegal Payments

23

3.20

Environmental and Safety Matters

23

3.21

Employment Matters

23

3.22

Brokers and Finders

24

3.23

Bank Accounts

25

IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

25

4.1

Organization

25

4.2

Authorization of Agreement

25

4.3

No Conflicts

25

4.4

Brokers and Finders

25

V

COVENANTS RELATING TO SOFTWARE LICENSES

26

5.1

Compliance Dates

26

5.2

Certain License Terms and Related Fees

26

5.3

Remedy

26

VI

OTHER COVENANTS AND AGREEMENTS

27

6.1

Further Assurances

27

6.2

Non-Assigned Contracts

27

6.3

Publicity

27

6.4

Employees

27

6.5

Name Change

28

6.6

Matters Related to Benefit Plans

28

6.7

Post-Closing Cooperation

28

6.8

Maintenance of Records

28

6.9

Restrictive Covenants.

29

6.10

Confidentiality

29

6.11

Remittance of Payments Received

30

VII

INDEMNIFICATION

30

7.1

Indemnification by Seller

30

7.2

Indemnification by Purchaser

30

ii

--------------------------------------------------------------------------------




Table of Contents
(continued)




Page







7.3

Survival

30

7.4

Limitations on Indemnification

31

7.5

Other Indemnification Arrangements

32

VIII

MISCELLANEOUS

33

8.1

Entire Agreement; Modification

33

8.2

Governing Law

33

8.3

Schedules; Tables of Contents and Headings

33

8.4

Notices

33

8.5

Severability

34

8.6

Miscellaneous Provisions

34











iii

--------------------------------------------------------------------------------


